UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2242


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

PRINCE GEORGE'S COUNTY DEPARTMENT OF SOCIAL SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-02402-DKC)


Submitted:   February 24, 2014              Decided:   March 10, 2014


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Stephanie A. Lewis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Starsha   Sewell   appeals     the     district    court’s    order

denying, for want of jurisdiction, her Fed. R. Civ. P. 60(b)

motion    for     reconsideration       of    the    district     court’s    order

remanding this action to state court.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                   Sewell v. Prince

George’s Cnty. Dep’t of Soc. Servs., No. 8:12-cv-02402-DKC (D.

Md. Oct. 1, 2013).          We dispense with oral argument because the

facts    and    legal    contentions    are   adequately    presented       in   the

materials      before    this   court   and   argument    would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                         2